Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed January 14, 2021 in response to the Office Action of October 15, 2020 is acknowledged and has been entered. Claims 1-4, 6-7, 10-12 and 21-23 have been amended. Claims 13-20 and 25-26 have been cancelled. Claims 27-30 are new. Claims 1-12, 21-24 and 27-30 are pending and under examination in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 14, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The objections to claims 1, 4, 10-12 and 23 are now withdrawn in view of the claim amendment. 
The rejection to claims 1-12 under 35 U.S.C. 101 is now withdrawn in view of the claim amendment.
The rejections to claims 6-7 and 25-26 under 35 U.S.C. 112(b) are now withdrawn in view of the claim amendment. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: Claim limitation “a computing unit configured to compute/calculate/determine/provide”  has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to compute/calculate/determine/provide” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claim 1: “a computing unit” refers to the specification [0019]: a workstation 104 in FIG.1; [0058]: the computing unit shown and described here may take different forms. The computing unit may comprise a single computer device (e.g. laptop, workstation, tablet, etc., or multiple computing devices (a computing device with a server, etc).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-12, 21-23, 25-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hladio et al., US 2016/0249987 A1, hereinafter Hladio, in view of Mahfouz et al., US 2017/0143494 A1, hereinafter Mahfouz.
 
Claim 1. Hladio teaches a system (100) to perform a surgical procedure on soft tissues comprising: 
“a sensor unit (102), comprising an optical sensor (704) to generate optical measurements from a tracker (1204 and 1206) and at least one other sensor (712) to [0048]: the sensor 102 comprises an optical sensor (a camera 704) that is connected by a rigid structure to an inclinometer 712…The sensor 102 provides optical and inclination measurements; [0009]: measure a direction of gravity based on the inclination measurements; and Claim 1: a target configured to provide positional information to the optical sensor, the optical sensor generating the optical measurements using the positional information in up to six degrees of freedom), wherein 
“the tracker is configured to provide positional information in up to six degrees of freedom to the optical sensor” (Claim 1: a target configured to provide positional information to the optical sensor…in up to six degrees of freedom), wherein 
“one of the sensor unit or the tracker is adapted to couple with a structural member of a patient's anatomy” ([0060]: a first target 1204 may be attached to the pelvis 104 of the patient; [0061]: at step 1304, a sensor is rigidly attached to the pelvis; FIG.12 and FIG.13); and 
“a computing unit (106)” ([0048]: the sensor 102 is also connected…to a workstation 106) configured to: 
“compute a registration of the structural member of the patient's anatomy relative to the one of the sensor unit or the tracker adapted to couple thereto” ([0061]: at step 1306, an axis frame, with a trackable target, is tracked by the sensor. At step 1308, when the axis frame is positioned in alignment with the known position of the patient’s anatomy by the surgeon, step 1310 is carried out the computing unit to capture the pose of the axis frame by. This pose is used to compute a registration coordinate frame between the sensor and the anatomy; also the workflow of FIGS.15-17); 
“calculate the direction of gravity relative to the structural member of the patient's anatomy based on the inclination measurements and the registration” ([0013]: calculate the direction of gravity with respect to the position and orientation of the first target based on the inclination measurements; [0055]: the inclination measurements may be displayed relative to the measurements captured during registration) –Since the inclination measurements is relative to the measurements captured during registration, the direction of gravity is hence calculated based on the inclination measurements and the registration; 
“determine spatial information of the tissues relative to the one or the sensor unit or the tracker adapted to couple to the structural member based on (1) the registration, (2) the direction of gravity, and (3) tissue movement of the patient’s anatomy responsive to the direction of gravity” ([0036]: Anatomical registration pertains to generating a digital positional or coordinate mapping between the anatomy of interest and a localization system or an electronic guidance system; [0052]: inclination measurements and optical measurements are used to define a registration; [0013]: calculate the direction of gravity with respect to the position and orientation of the first target based on the inclination measurements; [0055]: the inclination measurements of the sensor are provided to the surgeon in real-time to track patient motion during the procedure…FIG.10: the measurements may be conveyed as a bubble level graphic 1002…The inclination measurements may be displayed relative to the measurements captured during registration) – the positional or coordinate mapping is considered the “spatial information” as claimed. The patient motion is considered the “tissue movement of the patient’s anatomy” as claimed. Since (1) the mapping is based on the anatomical registration, (2) registration is based on the inclination measurements with which the direction of gravity is calculated, and (3) the inclination is in relative to the patient motion, the positional mapping (i.e., the “spatial information determination” as claimed” is based on (1) the registration, (2) the direction of gravity (calculated based on the inclination measurements), and (3) the patient motion responsive to the direction of gravity (i.e., the “tissue movement of the patient’s anatomy responsive to the direction of gravity” as claimed); and 
“provide surgical navigation data for display” ([0063]: the surgical navigation system is then used to align the acetabular prosthetic under guidance from the system at step 1412, by tracking the position and/or orientation of the acetabular cup, displaying measurements to the surgeon via the workstation GUI).  
	
	Hladio, though teaches the patient motion that is considered the tissue movement as claimed, does not teach that the tissue is a soft tissue, i.e., the spatial information is of the soft tissue.  
Hladio further does not teaches that tissue movement is an expected soft tissue movement provided by a computer model modelling mechanics of the soft tissues.
However, in analogous surgical planning, tracking and navigation field of endeavor, Mahfouz teaches such feature.
Mahfouz first teaches a system that comprises a sensor unit and a tracker ([0003] and [0004]: the camera and the tracking modules; and [0002]: for anatomical tracking for kinematics and pathology, and utilization of inertial measurement units for navigation during orthopedic surgical procedures).
Mahfouz further teaches that
the patient motion is the motion of the soft tissue ([0494]: FIG.154, kinematic tracking of bones and soft tissues using IMUs…the instant system and methods will be described in the context of tracking bone motion and obtaining resulting soft tissue motion from 3D virtual models integrating bones and soft tissue); and
the patient motion is “an expected soft tissue movement provided by a computer model modelling mechanics of the soft tissues” ([0178]: a kinematic software interface that identifies soft tissue locations on bone models and tracks soft tissue deformity; [0494]: this kinematic tracking may provide useful information as to patient kinematics for use in preoperative surgical planning; and [0495]: the exemplary system and methods for use with bone and soft tissue kinematic tracking, it is presumed that the patient’s anatomy (to be tracked) has been imaged (including, but not limited to, X-ray, CT, MRI, and ultrasound) and virtual 3D models of the patient’s anatomy have been generated)) – the kinematic tracking and the virtual 3D models generated based on imaging are considered the “computer model modeling mechanics of the soft tissue” as kinematics is known in the field of art to be a branch of classical mechanics.
When Hladio and Mahfouz combined, since Hladio teaches that the registration of the structural member of the patient's anatomy relative to the one of the sensor unit or the tracker adapted to couple thereto is calculated ([0061]), and Mahfouz teaches that tracking of the bone motion results in the tracking of soft tissue motion [0494]), the 

Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the tissue movement of Hladio employ such a feature of being “a soft tissue movement” and further “an expected soft tissue movement provided by a computer model modelling mechanics of the soft tissues” as taught in Mahfouz for the advantage of “providing particular applicability for a clinician performing diagnosis and pre-operative planning”, as suggested in Mahfouz, [0505]. 

Claim 11. Hladio teaches a computer implemented method (FIG.18) to perform a surgical procedure on soft tissues comprising the steps of: 
“computing a registration of a structural member of a patient's anatomy relative to a sensor unit coupled thereto” ([0061]: at step 1306, an axis frame, with a trackable target, is tracked by the sensor. At step 1308, when the axis frame is positioned in alignment with the known position of the patient’s anatomy by the surgeon, step 1310 is carried out the computing unit to capture the pose of the axis frame by. This pose is used to compute a registration coordinate frame between the sensor and the anatomy; also the workflow of FIGS.15-17);
“receiving inclination measurements from the sensor unit (102), the sensor unit comprising an optical sensor (704) to generate optical measurements from a tracker 1204 and 1206) and at least one sensor (712) to provide inclination measurements” ([0048]: the sensor 102 comprises an optical sensor (a camera 704) that is connected by a rigid structure to an inclinometer 712…The sensor 102 provides optical and inclination measurements; [0009]: measure a direction of gravity based on the inclination measurements; and Claim 1: a target configured to provide positional information to the optical sensor, the optical sensor generating the optical measurements using the positional information in up to six degrees of freedom), wherein 
“the tracker is configured to provide positional information in up to six degrees of freedom to the optical sensor” (Claim 1: a target configured to provide positional information to the optical sensor…in up to six degrees of freedom);  
“calculating a direction of gravity relative to the structural member of the patient's anatomy based on the inclination measurements and the registration” ([0013]: calculate the direction of gravity with respect to the position and orientation of the first target based on the inclination measurements; [0055]: the inclination measurements may be displayed relative to the measurements captured during registration) –Since the inclination measurements is relative to the measurements captured during registration, the direction of gravity is hence calculated based on the inclination measurements and the registration;  
“determine spatial information of the tissues relative to the sensor unit based on (1) the registration, (2) the direction of gravity, and (3) tissue movement of the patient's anatomy responsive to the direction of gravity” ([0036]: Anatomical registration pertains to generating a digital positional or coordinate mapping between the anatomy of interest and a localization system or an electronic guidance system; [0052]: inclination measurements and optical measurements are used to define a registration; [0013]: calculate the direction of gravity with respect to the position and orientation of the first target based on the inclination measurements; [0055]: the inclination measurements of the sensor are provided to the surgeon in real-time to track patient motion during the procedure…FIG.10: the measurements may be conveyed as a bubble level graphic 1002…The inclination measurements may be displayed relative to the measurements captured during registration) – the positional or coordinate mapping is considered the “spatial information” as claimed. The patient motion is considered the “tissue movement of the patient’s anatomy” as claimed. Since (1) the mapping is based on the anatomical registration, (2) registration is based on the inclination measurements with which the direction of gravity is calculated, and (3) the inclination is in relative to the patient motion, the positional mapping (i.e., the “spatial information determination” as claimed” is based on (1) the registration, (2) the direction of gravity (calculated based on the inclination measurements), and (3) the patient motion responsive to the direction of gravity (i.e., the “tissue movement of the patient’s anatomy responsive to the direction of gravity” as claimed); and
“receiving optical measurements from the sensor unit of the tracker attached to a surgical tool” ([0038]: a target, detectable by the sensor…is located on an object being tracked, such as…a tool; [0040]: the sensor may comprise an optical sensor to track positional information of the target); 
“computing a position of the surgical tool relative to the sensor unit based on the optical measurements” ([0036]: Anatomical registration pertains the generating a digital positional or coordinate mapping between the anatomy of interest and a localization system or an electronic guidance system…a sensor 102 is attached an anatomy of a patient; [0038]: a target, detectable by the sensor…is located on an object being tracked, such as…a tool; and [0040]: the sensor may comprise an optical sensor to track positional information) – The target located on the tool is considered the “electronic guidance system” as claimed. The sensor is considered the “reference element” as claimed. Since the sensor is attached to the anatomy, and the target is attached to the surgical tool, the positional mapping between the two is “a position of the surgical tool relative to the reference element” as claimed; and 
“providing surgical navigation data for display, the surgical navigation data based on the position of the surgical tool and the spatial information of the soft tissues” ([0063]: the surgical navigation system is then used to align the acetabular prosthetic under guidance from the system at step 1412, by tracking the position and/or orientation of the acetabular cup, displaying measurements to the surgeon via the workstation GUI).  

Hladio, though teaches the patient motion that is considered the tissue movement as claimed, does not teach that the tissue is a soft tissue, i.e., the spatial information is of the soft tissue.  
Hladio further does not teaches that tissue movement is an expected soft tissue movement provided by a computer model modelling mechanics of the soft tissues.
However, in analogous surgical planning, tracking and navigation field of endeavor, Mahfouz teaches such feature.
[0003] and [0004]: the camera and the tracking modules; and [0002]: for anatomical tracking for kinematics and pathology, and utilization of inertial measurement units for navigation during orthopedic surgical procedures).
Mahfouz further teaches that
the patient motion is the motion of the soft tissue ([0494]: FIG.154, kinematic tracking of bones and soft tissues using IMUs…the instant system and methods will be described in the context of tracking bone motion and obtaining resulting soft tissue motion from 3D virtual models integrating bones and soft tissue); and
the patient motion is “an expected soft tissue movement provided by a computer model modelling mechanics of the soft tissues” ([0178]: a kinematic software interface that identifies soft tissue locations on bone models and tracks soft tissue deformity; [0494]: this kinematic tracking may provide useful information as to patient kinematics for use in preoperative surgical planning; and [0495]: the exemplary system and methods for use with bone and soft tissue kinematic tracking, it is presumed that the patient’s anatomy (to be tracked) has been imaged (including, but not limited to, X-ray, CT, MRI, and ultrasound) and virtual 3D models of the patient’s anatomy have been generated)) – the kinematic tracking and the virtual 3D models generated based on imaging are considered the “computer model modeling mechanics of the soft tissue” as kinematics is known in the field of art to be a branch of classical mechanics.
When Hladio and Mahfouz combined, since Hladio teaches that the registration of the structural member of the patient's anatomy relative to the one of the sensor unit 

Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the tissue movement of Hladio employ such a feature of being “a soft tissue movement” and further “an expected soft tissue movement provided by a computer model modelling mechanics of the soft tissues” as taught in Mahfouz for the advantage of “providing particular applicability for a clinician performing diagnosis and pre-operative planning”, as suggested in Mahfouz, [0505]. 

Claims 2 and 21. Hladio and Mahfouz combined teaches all the limitations of claims 1 and 11, respectively, including the feature of the sensor unit and or the tracker adapted to couple with the s structural member (Hladio: [0060] and [0061]).  
Hladio further teaches that one of the sensor unit or the tracker is adapted to
“rigidly attach to the structural member” ([0060]: a first target may be attached to the pelvis of the patient; and [0061]: a sensor is rigidly attached to the pelvis). 

Claims 3 and 22. Hladio and Mahfouz combined teaches all the limitations of claims 1 and 11, respectively, including the feature of the sensor unit and the tracker adapted to couple with the structural member (Hladio: [0060] and [0061]).  
Hladio further teaches that the sensor unit is
“non-invasively attached to the structural member” ([0067]: while the patient is positioned laterally, i.e., orthogonal to the floor, and the sensor is attached to the body of the patient such that the sensor is upright) – attaching the sensor to the body is considered a “non-invasive” attachment.

Claims 4 and 23. Hladio and Mahfouz combined teaches all the limitations of claims 1 and 11, respectively, including the feature that the computing unit calculates the direction of gravity, determines the spatial information and provides the surgical navigation data (Hladio: [0013], [0055] for calculating the direction of gravity; [0036], [0052], [0013] and [0055] for determining the spatial information; an [0063] for providing the surgical navigation).
Hladio further teaches that the above features are performed “in real-time” ([0045]: a display unit may update in real-time a current position of the axis frame relative to the registered position or coordinate frame…This verification feature provides real-time feed-based to the user; and [0055]: the inclination measurements of the sensor are provided to the surgeon in real-time to track patient motion during the procedure).
As the display is updated in real-time, all the information being displayed are obtained and provided for display in a real-time manner.

Claim 6. Hladio and Mahfouz combined teaches all the limitations of claim 1, including the sensor unit (Hladio, [0061]).
Hladio further teaches that the sensor unit is adapted to
“couple with the structural member of the patient’s anatomy” [0061]: at step 1304, a sensor is rigidly attached to the pelvis; and FIG.13).

Claim 7. Hladio and Mahfouz combined teaches all the limitations of claim 1, including the tracker (Hladio, [0060]).
Hladio further teaches that the tracker is adapted to
“couple with the structural member of the patient’s anatomy” ([0060]: a first target 1204 may be attached to the pelvis 104 of the patient; and FIG.12).

Claim 8. Hladio and Mahfouz combined teaches all the limitations of claim 1.
Hladio further teaches that 
“the registration is performed using a registration tool with the tracker or another tracker attached thereto” ([0060]: a second target may be attached to a registration device (probe 902 or axis frame 202).  

Claim 9. Hladio and Mahfouz combined teaches all the limitations of claim 1. 
Hladio further teaches that
“the surgical navigation data is relative to a surgical tool, wherein the surgical tool has the tracker or another tracker attached thereto” ([0038]: a target, detectable by the sensor…is located on an object being tracked, such as…a tool; [0040]: the sensor may comprise an optical sensor to track positional information of the target).  

Claim 10. Hladio and Mahfouz combined teaches all the limitations of claim 1. 
Hladio does not teach that the computing unit is further configured to: receive medical image data; perform an image registration; and provide image guided surgical navigation for display.  
However, in analogous surgical planning, tracking and navigation field of endeavor, Mahfouz teaches that the computing unit is further configured to: 
“receive medical image data; perform an image registration” ([0461]: the system uses fluoroscopy to track and bone components in 3D space to discern whether the bone location and orientation is consistent with the pre-operative plan; and [0495]: the exemplary system and methods for use with bone and soft tissue kinematic tracking, it is presumed that the patient’s anatomy (to be tracked) has been imaged (including, but not limited to, X-ray, CT, MRI, and ultrasound) and virtual 3D models of the patient’s anatomy have been generated) – to track whether the bone location and orientation is consistent with the pre-operative plan is considered the “image registration” as claimed, and
“provide image guided surgical navigation for display” ([0342]: images of animal anatomy are taken and automatically segmented to yield a virtual 3D bone model; [0345]: integration of multidimensional medical imaging, computer aided design (CAD), and computer graphics features for designing patient-specific cutting guides; FIG.85, 87-102). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the computing unit of Hladio employ such a feature of “receive medical image data; perform an image registration; and provide image guided surgical navigation for display” as taught in Mahfouz for the advantage of “providing visual feedback to the surgeon regarding the location and orientation of the fractured bone components”; “designing and fabricating an animal-specific implant and associated instrumentation” and “designing patient-specific cutting guides”, as suggested in Mahfouz, [0461], [0342], [0345], respectively. 

Claim 12. Hladio and Mahfouz combined teaches all the limitations of claim 11.
Hladio does not teach the claimed feature.
However, in an analogous surgical planning navigation field of endeavor, Mahfouz teaches that 
“the computer model of the anatomy is based a medical imaging of the anatomy” ([0495]: the exemplary system and methods for use with bone and soft tissue kinematic tracking, it is presumed that the patient’s anatomy (to be tracked) has been imaged (including, but not limited to, X-ray, CT, MRI, and ultrasound) and virtual 3D models of the patient’s anatomy have been generated).  

Claim 27. Hladio and Mahfouz combined teaches all the limitation of claim 1.
Hladio does not teach the claimed limitation.
Mahfouz teaches 
“an expected position of the soft tissue relative to the structural member of the patient's anatomy” ([0494]: the instant system and methods will be described in the context of tacking bone motion and obtaining resulting soft tissue motion from 3DE virtual models integrating bones and soft tissue; and [0511]: output data from the IMU indicating relative velocity and time that allows the software to calculate the IMU’s current position and orientation).  
	Since the soft tissue motion is resulted by tracking the bone motion using the IMU, the IMU attaches to the bone, and the IMU identifies the position of the bone, the soft tissue position is considered being identified relative to the bone, which is considered the claimed structural member. 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the tissue movement of Hladio employ such a feature of “an expected position of the soft tissue relative to the structural member of the patient's anatomy” as taught in Mahfouz for the advantage of “providing particular applicability for a clinician performing diagnosis and pre-operative planning”, as suggested in Mahfouz, [0505]. 

Claim 29. Hladio and Mahfouz combined teaches all the limitation of claim 27, including the feature of the expected position of the soft tissue (Mahfouz: [0494], and [0511]).
Hladio further teaches that
[0036]: Anatomical registration pertains to generating a digital positional or coordinate mapping between the anatomy of interest and a localization system).   

Claim 30. Hladio and Mahfouz combined teaches all the limitation of claim 27, including the feature of the feature of the expected position of the soft tissue (Mahfouz: [0494], and [0511]), and the feature that the tissue movement is a soft tissue movement, and it is due to gravity (Hladio: [0013], [0036], [0052] and [0055]; and Mahfouz: [0063]).
Hladio does not teach the claimed limitation.
However, in an analogous surgical planning, navigation field of endeavor, Mahfouz teaches that the position is expressed
“as adjusted medical images accounting for movement of the soft tissue” ([0398]: the software program provides a graphical user interface for a surgeon that displays virtual models…and updates the orientation of the pelvis and surgical tool in real time via the graphical user interface providing position and orientation information to the surgeon; and [0497]: the anatomical landmarks and the 3D bone and soft tissue model are viewable and manipulatable using a user interface for the software).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the tissue movement of Hladio employ such a feature of the position being expressed “as adjusted medical providing particular applicability for a clinician performing diagnosis and pre-operative planning”, as suggested in Mahfouz, [0505]. 

Claims 5 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hladio in view of Mahfouz, as applied to claims 1 and 11, respectively, further in view of Sukovic et al., US 2007/0253541 A1, hereinafter Sukovic, further in view of Ohue et al., “Evaluation of intraoperative brain shift using an ultrasound-linked navigation system for brain tumor surgery”. Neurol. Med. Chir. 50, 291-300, 2010, hereinafter Ohue.

Claims 5 and 24. Hladio and Mahfouz combined teaches all the limitations of claims 1 and 11, respectively.
Neither Hladio nor Mahfouz teaches that the structural member of the patient's anatomy is a skull, and wherein the soft tissues are a brain of the patient's anatomy.
However, in an analogous surgical navigation field of endeavor, Sukovic teaches that
 “the structural member of the patient's anatomy is a skull” ([0021]: the patient tracker 58 is secured to a forehead of the patient P, FIG.5).
The forehead of the patient is considered the skull as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the structure member of Hladio and Mahfouz combined employ such a feature of being a skull as taught in 

Neither Hladio, Mahfouz nor Sukovic teaches that the soft tissues are a brain of the patient's anatomy.
 However, in an analogous surgical navigation field of endeavor, Ohue teaches that
“the soft tissues are a brain of the patient's anatomy” (p.292, Col. Right, IV. Evaluation of brain shift during surgery).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the patient’s anatomy of Hladio, Mahfouz and Sukovic combined employ such a feature of being a brain as taught in Ohue as an alternative anatomy to track during the surgical procedure.  

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hladio in view of Mahfouz, as applied to claim 27, further in view of Liew et al., US 7,840,247 B2, hereinafter Liew.

Claim 28. Hladio and Mahfouz combined teaches all the limitation of claim 27, including the feature of an expected position of the soft tissue (Mahfouz: [0494], and [0511]).
Hladio does not teach the claimed feature.
Mahfouz teaches that the functional quality of the model is tested using finite element analysis ([0306]), yet neither Hladio nor Mahfouz teaches that the position is expressed as positions of connected nodes. 
However, in an analogous finite element analysis field of endeavor, Tautges teaches that the position is 
“expressed as positions of connected nodes” (Col.32, line 62 – Col.33, line 7: the cell list and hex list now contain all the edges and hexes which share a node, respectively…If the note was allocated, computer the position based on the connected whisker hex’s physical position).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the structure member of Hladio and Mahfouz combined employ such a feature of expressing the position as positions of connected nodes” as taught in Tautges as an alternative means for expressing a position using finite element analysis for the advantage of “providing an advancing-front method and apparatus for automating hexahedral volume meshing of a geometric object”, as suggested in Tautges, Col.6, ll.11-12. 

Response to Arguments
Applicant’s arguments in regard to the rejection to claim 1 under 35 U.S.C. 103 as being unpatentable over Hladio in view of Borgert have been fully considered and they are persuasive. The rejection is therefore withdrawn. The rejections to the dependent claims are also withdrawn. After reconsideration, new grounds of rejection are now made in view of Hladio and Mahfouz to claims 1 and 11. 

With the citation of Mahfouz, claims 3, 12, 22 are now rejected under Hladio and Mahfouz combined.
The newly added claims 27 and 29-30 are rejected under Hladio and Mahfouz combined. The newly added claim 28 is rejected under Hladio, Mahfouz and Tautges combined. 
Based on the above consideration, claims 1-12, 21-24 and 27-30 are rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hodorek et al., US 2011/0196377 A1. This reference teaches a virtual implant placement method and system comprising models of implants linked to tracking assemblies mounted onto the bones.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.